DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks of 30 September 2021 have been fully considered.
The amendments to the specification do not contain new matter.  Priority is established.  The rejection under section 112 is withdrawn.  As priority is established, the rejection under 102 is also withdrawn. 
The new drawings are approved.
The amendments fail to integrate the recited judicial exceptions into a practical application for reasons explained in the rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A, Prong One
The claim(s) recite(s) limitations that fall under enumerated groupings of abstract ideas. 
As per claims 1 and 11:
See MPEP 2106.04(a)(2)(III).
As per claim 7:
Determining a retrieval term according to a query request, determining a keyword matched with the retrieval term from a content retrieval library, the content retrieval library at least comprising the keyword and indication information about a target portion, and acquiring the indication information from the content retrieval library is analogous to using a card catalog to locate a book in a library, and therefore recites an abstract idea.  See MPEP 2106.04(a)(2)(II)(C).
Determining a keyword according to an information item associated with the target portion, the information item being included in identity information of the content is analogous to the mental process of forming an opinion as to whether a phrase describes a piece of content, and therefore recites an abstract idea.  See MPEP 2106.04(a)(2)(III).
Step 2A, Prong Two
This judicial exception is not integrated into a practical application.
As per claim 1:
The computer is generic, and is merely invoked as a tool to perform a judicial exception.  See MPEP 2106.05(a), (b), and (f).
The computer memory is generic – how the information is arranged in the memory is not recited – and does not itself purport to improve the functioning of a computer, but rather amounts to mere instructions to implement the idea on a computer.  See MPEP 2106.05(a), (b), and (f).
The acquiring step is an extra-solution data gathering step.  See MPEP 2106.05 (g).
The storing step is an extra-solution step.  See MPEP 2106.05(g).
It is noted that the claim does not appear to actually require a computer.

The computer is generic, and is merely invoked as a tool to perform a judicial exception.  See MPEP 2106.05(a), (b), and (f).
The computer memory is generic – how the information is arranged in the memory is not recited – and does not itself purport to improve the functioning of a computer, but rather amounts to mere instructions to implement the idea on a computer.  See MPEP 2106.05(a), (b), and (f).
Storing the keyword and indication information is insignificant extra-solution activity.  See MPEP 2106.05(g).
Acquiring and providing the indication information is insignificant extra-solution activity.  See MPEP 2106.05(g).
It is noted that the claim does not appear to actually require a computer.
As per claim 11:
The processors and storage device are generic, and are merely invoked as a tool to perform a judicial exception.  See MPEP 2106.05(a), (b), and (f).
The computer memory is generic – how the information is arranged in the memory is not recited – and does not itself purport to improve the functioning of a computer, but rather amounts to mere instructions to implement the idea on a computer.  See MPEP 2106.05(a), (b), and (f).
The acquiring step is an extra-solution data gathering step.  See MPEP 2106.05(g).
The storing step is an extra-solution step.  See MPEP 2106.05(g).
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the reasons set forth above.  As well, storing and retrieving data, e.g., from a content retrieval library, is well-understood, routine, and conventional.  See MPEP 2106.05(d).
Dependent Claims
Claims 2-6, 8-9, 12-16, and 18 recite further details of the mental steps to be performed, and are therefore directed to a judicial exception.
Claim 10 recites the same subject matter as claim 1, and fails to recite patentable subject matter for the same reasons.
Claim 17 recites the same subject matter as claim 10, and fails to recite patentable subject matter for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-12, and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al., Natural Language Processing in “Bullet Screen” Application (hereinafter “Yang”).

As per claims 1 and 11, Yang teaches:
acquiring identity information of content to be processed, the identity information comprising a plurality of information items, and each information item being associated with a portion of the content (Yang pg. 4), where words/morphemes contained in bullet screen/danmaku are obtained, where these are the claimed identity information (Specification pg. 12 ll. 15-16), where each bullet screen is correlated with a particular timestamp – the claimed portion – of a video (Yang pg. 2, “Show-time”);
determining a keyword corresponding to at least one portion of the content according to the identity information (Yang pg. 4), where performing TF-IDF weighting is the determining; and
storing the keyword and indication information related to the at least one portion of the content into the content retrieval library in an associated manner (Yang pp. 4-5), where an index containing an association between Chinese words (i.e., words or morphemes) and postings – specific messages – is created.

As per claims 2 and 12, the rejection of claims 1 and 11 is incorporated, and Yang further teaches:
determining a first number of target information items associated with the at least one portion of the content from the plurality of information items (Yang pp 4-5), where a count of occurrences of the word is the first number; and
determining the keyword according to the target information items in response to at least one of:
the first number exceeding a first number threshold, where this is an optional feature, and
a ratio of the first number to a total number of the plurality of information items exceeding a ratio threshold (Yang pp. 4-5), where the TF-IDF score is the ratio.

As per claims 5 and 15, the rejection of claims 1 and 11 is incorporated, and Yang further teaches:
generating additional information associated with the at least one portion of the content according to at least one of:
a number of times that the keyword appears in the information item associated with the at least one portion (Yang pg. 5), where the variance measures the number of times that the keyword appears in a particular portion,
a number of times that the content is viewed, clicked or downloaded, where this is an optional feature,
a number of comments on the content (Yang pg. 5, “Additionally, those videos with relatively more ‘Bullet Screen’ in quantity are more expectable and supposed to be sorted in the preceding place.”), and
a score of the content (Yang pg. 5, “Scorebm25(Q,d)”), where the content d is scored; and
storing the additional information and the keyword into the content retrieval library in an associated manner (Yang pg. 5), where the additional information is stored such that it can be used in scoring a particular video for retrieval.

As per claims 6 and 16, the rejection of claims 1 and 11 is incorporated, and Yang further teaches:
 wherein the indication information comprises at least one of:
a link for obtaining the at least one portion of the content, where this is an optional feature;
location information indicating a relative location of the at least one portion in the content (Yang pg. 2, “Show-time”), where a timestamp indicates a relative location; and
textual information indicating that the at least one portion is included in the content.

As per claim 7, Yang teaches:
determining a retrieval term according to a query request for a target portion of content (Yang pp. 4-5, “qi”);
determining a keyword matched with the retrieval term from a content retrieval library, the content retrieval library at least comprising the keyword and indication information stored in an associated manner with the keyword and about the target portion, the keyword being determined according to an information item associated with the target portion, and the information item being included in identity information of the content (Yang pp. 4-5), where an index is used to match terms in the query with postings;
acquiring the indication information stored in the associated manner with the keyword from the content retrieval library (Yang pp. 4-5), where postings are retrieved in order to score their associated video; and
providing the indication information to indicate the target portion (Yang pp. 4-5), where videos are returned as search results.

As per claim 8, the rejection of claim 7 is incorporated, and Yang teaches:
wherein providing the indication information comprises at least one of:
providing a link of the target portion (Yang pg. 6), where specific videos are implicitly linked-to;
providing location information to indicate a relative location of the target portion in the content, where this is an optional feature; and
providing textual information to indicate that the target portion is included in the content (Yang pg. 6), where “number of the bullet screen” is the textual information.

As per claim 9, the rejection of claim 7 is incorporated, and Yang teaches:
acquiring additional information stored in an associated manner with the keyword from the content retrieval library according to the keyword (Yang pp. 4-6), where information necessary to locate videos relevant to the current video is acquired; and
providing the additional information (Yang pg. 6), where search results are presented, the additional information being generated according to at least one of:
a number of times that the keyword appears in the information item associated with the target portion (Yang pg. 6), where “Number of the Bullet Screen” is the number of times;
a number of times that the content is viewed, clicked or downloaded, where this is an optional feature;
a number of comments on the content, where this is an optional feature; and
a score of the content (Yang pg. 6), where a rank is a score.

As per claim 10, the rejection of claim 7 is incorporated, and Yang teaches:
acquiring the identity information of the content, the identity information comprising a plurality of information items, and each information item being associated with a portion of the content (Yang pp. 2-6), where a plurality of postings are obtained;
determining the keyword corresponding to at least one portion of the content according to the identity information (Pham pp. 4-5), where specific words/morphemes are obtained from the postings; and
storing the determined keyword and the indication information related to the at least one portion of the content into the content retrieval library in an associated manner (Yang pp. 4-5), where an index containing an association between Chinese words (i.e., words or morphemes) and postings – specific messages – is created.

As per claim 17, the rejection of claim 11 is incorporated, and Pham teaches:
determining a retrieval term according to a query request for a target portion of the content (Pham 13:28);
determining a keyword matched with the retrieval term from the content retrieval library  (Pham 2:51-61, 10:62-67, 13:40-44), where words in the subtitles are correlated with a particular timestamp of the video, and then used to, e.g., locate a video about pet carry on bags;
acquiring the indication information stored in the associated manner with the keyword from the content retrieval library (Pham 13:30-44), where the information is obtained in order to display the image, timestamp, and text of the marker; and
providing the indication information to indicate the target portion (Pham 13:40-44), where the marker to the other video is provided.

As per claim 18, the rejection of claim 17 is incorporated, and Pham teaches:
acquiring additional information stored in an associated manner with the keyword from the content retrieval library according to the keyword (Yang pp. 4-6), where information necessary to locate videos relevant to the current video is acquired; and
providing the additional information (Yang pg. 6), where “Number of the Bullet Screen” is the number of times.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., Natural Language Processing in “Bullet Screen” Application (hereinafter “Yang”), in view of Li et al., US 2009/0063455 A1 (hereinafter “Li”).

As per claims 3 and 13, the rejection of claims 2 and 12 is incorporated, but Yang does not teach:
obtaining at least one candidate word by performing at least one of the following items on the target information items:
removing words matched with preset words from the target information items,
removing a target information item having a number of words smaller than a number threshold of words from the target information items,
removing a punctuation mark from the target information items, and
removing words in a predetermined category from the target information items; and
determining the keyword according to the at least one candidate word.

The analogous and compatible art of Li, however, teaches performing stop word removal – removing words matched with preset words from the target information items – before performing TFIDF weighting (Li ¶ 0014), where the other features are optional.

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Li with those of Yang to perform stop word removal before selecting words for the dictionary in order to produce a more useable search system that produces better search results.

As per claims 4 and 14, the rejection of claims 3 and 13 is incorporated, but Yang does not teach:
determining a second number of candidate words which are the same or semantically related in the plurality of candidate words; and
determining the keyword according to the same or semantically related candidate words in response to the second number exceeding a second number threshold.

The analogous and compatible art of Li, however, teaches stemming as part of a TFIDF process, wherein stemming treats words that are semantically related due to their common stem as equivalent words with a common count (Li ¶ 0014), such that the TFIDF count of the semantically related words – the second number – is counted.

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Li with those of Yang to perform stemming before selecting words for the dictionary, where selecting words to distinguish from other words (Yang pg. 4) is comparing the second number to the second number threshold as claimed, in order to produce a more useable search system that produces better search results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159